Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147512                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  SARAH POTTER,                                                                                          David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 147512
                                                                   COA: 308878
                                                                   Oakland CC: 2011-119383-NI
  F. PATRICK DEVINE, Personal
  Representative of the Estate of ARTHUR
  CARL DAVIS,
               Defendant-Appellee,
  and
  TITAN INSURANCE COMPANY,
            Defendant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the June 20, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           h1118
                                                                              Clerk